Citation Nr: 0735577	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bone spurs of the feet.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  


REMAND

Through written argument and testimony, the veteran contends 
that he developed bone spurs while in service.  The veteran 
reportedly served as a drill instructor and personnel officer 
while stationed at the Naval Air Station (NAS) Pensacola, 
Florida.  He has reported that as a drill instructor his 
duties included daily runs in combat boots.  In support of 
his claim for service connection, the veteran has submitted 
two statements from persons who report that they served with 
the veteran.  The statements reflect that the veteran did 
receive treatment for his feet in service, which included 
being diagnosed with bone spurs, and that the veteran was 
placed on limited duty for a period of time.  

The veteran has also submitted a treatment note from David 
Wodicka, M.D., dated in August 2004.  Dr. Wodicka noted the 
veteran's reported history of pain and inflammation of the 
Achilles tendon in both legs since 1986.  He also noted that 
the veteran reportedly had developed some spurring and 
calcification at the distal end of the Achilles tendon at the 
insertion onto the calcaneus.  Following a clinical 
examination, Dr. Wodicka's assessment was chronic Achilles 
tendonitis with spur formation of both feet for a long 
duration.  

The veteran's service medical records were requested, but 
were incomplete when received by the RO.  No additional 
records are reported as being available after further 
requests were made.  In cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) 
citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Additionally, the veteran has reported that he contacted NAS 
Pensacola in attempt to obtain any available clinical records 
associated with his treatment for his feet, but was informed 
that no records were available.  Furthermore, the veteran 
also reported having undergone a police academy physical 
examination in January 1991.  He attempted to obtain a copy 
of the report of the examination but no such report was 
available.  

Associated with the veteran's available service medical 
records are a Report of April 1985 Medical History and a 
Report of April 1985 Medical Examination.  Neither report 
reflects findings, complaints, or a diagnosis for painful 
feet or bone spurs.  As for post-service medical evidence, 
the Board notes that medical records from Dr. Wodicka, dated 
from January 1994 to May 2001, also do not reflect findings, 
complaints, or a diagnosis for painful feet or bone spurs.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he had first 
hand knowledge:  experiencing pain in his feet, being treated 
for heel spurs, or being placed on limited duty.  He is not 
competent to provide, however, a diagnosis or etiology 
regarding any current heel spurs.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Additionally, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Furthermore, although the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay evidence, the lack of such records 
does not, in and of itself, render the lay evidence not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The veteran has a current diagnosis of bone spurs and has 
complained that he has experienced pain due to bone spurs 
since service.  An opinion from Dr. Wodicka appears to relate 
the veteran's current bone spurs to his period of service.  
However, there is a lack of any documented complaints or 
treatment for foot pain or bone spurs from 1994 to 2004.  In 
light of the above findings, the Board finds that the veteran 
should be scheduled to undergo a VA orthopedic examination.  
Such examination should include a well reasoned medical 
opinion addressing the nature and etiology of any diagnosed 
bone spurs, which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  Id.  The veteran is herein advised that 
failure to report to any scheduled examination, without good 
cause, could result in denial of his claim on appeal.  See 38 
C.F.R. § 3.655 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted under the VCAA should be 
undertaken prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should include, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); and clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period). 

2.  Upon completion of the action above, 
the veteran should be scheduled for a VA 
orthopedic examination.  All necessary 
tests should be conducted.  The examiner 
should review the claims file, including 
a copy of this remand, as well as the 
April 1985 Report of Medical History and 
April 1985 Report of Medical Examination, 
medical records from Dr. Wodicka, and Dr. 
Wodicka's August 2004 treatment note.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's bone 
spurs are related to his period of 
service.  The examiner should provide 
reasons and an explanation for all 
opinions, which should include an 
explanation of the veteran's history in 
light of the absence of records 
annotating bone spurs, especially the 
absence of such references in Dr. 
Wodicka's records from 1994 to 2001.  

3.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

4.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

